Case 1:19-cv-00428-RGA Document 253 Filed 08/25/21 Page 1 of 2 PageID #: 7328




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

FIRST QUALITY TISSUE, LLC,                         )
                                                   )
                       Plaintiff,                  )
                                                   )
               v.                                  ) C.A. No. 19-428-RGA
                                                   )
IRVING CONSUMER PRODUCTS                           )
LIMITED and IRVING CONSUMER                        )
PRODUCTS, INC.,                                    )
                                                   )
                       Defendants.                 )

                                SPECIAL MASTER ORDER #16

       WHEREAS the parties have a dispute about Irving’s request for a Fed. R. Civ. P.

30(b)(6) designee to testify on the documents First Quality produced on August 2, 2021 (see D.I.

239); and

       WHEREAS the Special Master held a video hearing on August 25, 2021 where both

sides presented argument on this dispute.

       IT IS HEREBY ORDERED, for the reasons stated at the hearing, that First Quality shall

produce Dr. Sealey as a Rule 30(b)(6) designee on or before September 1, 2021 to testify about

the Microsoft Excel spreadsheets produced on August 2, 2021. At the deposition, Irving’s

counsel may explore, by way of non-limiting examples: (1) the meaning of the *.prf file names

referenced in the spreadsheets; (2) the Pa values of the tissues referenced in the spreadsheets; and

(3) who prepared the spreadsheets.

       The deposition shall be taken at a time and location agreed on by the parties. If the

parties cannot agree on a location, it shall be proceed by remote means. The deposition shall be

limited to no more than two hours on the record.
Case 1:19-cv-00428-RGA Document 253 Filed 08/25/21 Page 2 of 2 PageID #: 7329




Dated: August 25, 2021
                                          Special Master Chad S.C. Stover




                                      2
